PER CURIAM.
Jimmie Marion Hanson petitions this court for a writ of error coram nobis, habeas corpus, or mandamus. He contends that the assistant public defender who represented him in the trial court was ineffective in several respects.
We deny the instant petition without addressing the merits of these claims because Hanson’s remedy is a motion for postconviction relief in the trial court. Petitioner’s motion for appointment of counsel is also denied.
PETITION DENIED.
BARFIELD, DAVIS and HAWKES, JJ., concur.